Citation Nr: 1617567	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in December 2011, February 2014, and December 2015, when it was remanded for additional development.  Although the matters on appeal originally included a claim of entitlement to service connection for PTSD, the Board denied the Veteran's claim in its December 2015 decision.  Accordingly, the issue of entitlement to service connection for PTSD no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In July 2010, a Travel Board hearing was held pursuant to the Veteran's request; a transcript of the proceeding is associated with the Veteran's claims file.  However, as set forth in a September 2012 letter from VA that was sent to both the Veteran and her representative, the Acting Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In general, the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, when a VLJ becomes unavailable to participate in the disposition of a proceeding, VA may assign the proceeding to another VLJ.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The September 2012 letter explained that although the Board was able to make a decision on the record, the Veteran could request another Board hearing.  As the Veteran has not responded to the September 2012 letter, a new hearing is not required prior to adjudicating the instant appeal.  





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had a current diagnosis of anxiety at any time during the pendency of this appeal.  

2.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include depression, was initially manifested during, or is otherwise etiologically related to, the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  In December 2011, the claim was remanded to obtain outstanding VA treatment records, to send the Veteran notice regarding submitting evidence in support of her claim, including relevant lay statements, and to schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that might be present.  In February 2014, the claim was remanded to obtain an addendum medical opinion, as the Board found that the VA examiner provided an insufficient rationale for her etiology opinion contained in the January 2012 VA examination report.  In December 2015, the claim was remanded to obtain an addendum medical opinion after the Board found that the April 2014 VA examination did not comply with the Board's prior remand instructions.  

As will be explained further below, the RO sent the Veteran adequate notice and obtained available treatment records.  Additionally, the Veteran was afforded VA psychiatric examinations in May 2008, January 2012, and April 2014.  In January 2016, the VA examiner rendered a supplemental opinion pursuant to the Board's December 2015 remand directives.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) the information and medical or lay evidence that is necessary to substantiate the claim; (2) the portion of the information and evidence that VA will obtain; and (3) the portion of the information and evidence that the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO provided pre-adjudication VCAA notice, by letter, in April 2008.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate her service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA, and the provisions for disability ratings and for the effective date of claims.  Additionally, in January 2012, following the Board's December 2011 remand, the RO sent the Veteran a letter detailing additional evidence needed to support her claim, including relevant lay statements.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In May 2008, the Veteran was afforded a VA psychiatric examination.  The VA examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided diagnostic impressions regarding the Veteran's claimed acquired psychiatric disorder.  In its December 2011 remand, the Board found that a new examination was warranted, in part, to obtain a medical opinion as to the etiology of any diagnosed disorder.  The Veteran was afforded a second VA psychiatric examination in January 2012.  However, as noted in the Board's February 2014 remand, the examiner failed to offer any rationale for his etiology opinion; as such, the claim was remanded to obtain an addendum medical opinion.  Although the Veteran was afforded a third VA psychiatric examination in April 2014, the Board, in its December 2015 remand, found that an addendum medical opinion was necessary prior to adjudicating the Veteran's claim.  Specifically, the Board found that the April 2014 VA examination did not comply with its prior remand instructions, as the examiner did not address the Veteran's depression diagnosis or the etiology of the Veteran's depression.  An addendum medical opinion was obtained in January 2016.  The addendum medical opinion addresses the Veteran's depression diagnosis and provides an etiology opinion.  Moreover, the January 2016 VA medical opinion is thorough and fully adequate, as it includes sufficient rationale for the examiner's opinion.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As part of VA's duty to assist, the Veteran was afforded a Travel Board hearing pursuant to her request.  To comply with 38 C.F.R. § 3.103(c)(2), a VLJ presiding over a Board hearing must fulfill two duties:  (1) fully explain the issue, and (2) suggest the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  During the July 2010 Travel Board hearing, the Acting VLJ effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent that this was not done, the Veteran and her representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background 

The Veteran is seeking service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  

According to the Veteran's testimony at the July 2010 Travel Board hearing and statements submitted in January 2012, she began to experience anxiety attacks at the start of the Iraq war in 2003 after seeing news coverage of the war.  According to the Veteran, seeing news coverage of the war triggered memories of her service in Saudi Arabia during the Persian Gulf War, including combat experience and fear of being attacked.  A January 2012 statement from the Veteran's sister describes watching news coverage of the Iraq war with the Veteran in 2003.  According to the Veteran's sister, when the Veteran saw footage that utilized night vision technology, she began to scream and cry violently.  The Veteran's sister maintained that she had never before seen her sister behave in such a way.  

In an October 1989 report of medical history on entrance to service, the Veteran denied any history of psychiatric symptoms, including depression or excessive worry, or nervous trouble of any sort.  An October 1989 report of medical examination on entrance to service indicates that the Veteran was clinically evaluated as normal with respect to any psychiatric issues.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, psychiatric symptoms.  In an October 1993 report of medical history on separation from service, the Veteran denied any history of psychiatric symptoms, including depression or excessive worry, or nervous trouble of any sort.  An October 1993 report of medical examination demonstrates that the Veteran was clinically evaluated as normal with respect to any psychiatric issues on separation from active service.  

Following the Veteran's active service, a July 2007 VA emergency department nursing note references a second driving-under-the-influence (DUI) charge for the Veteran and notes that the Veteran was experiencing anxiety and an inability to sleep at night.  A July 17, 2007 VA mental health note identified the Veteran's current stressor as the DUI charge noted above.  Additionally, the treatment record provides that when the Veteran reported to the VA emergency department, she expressed concern regarding her alcohol use.  The Veteran acknowledged that her alcohol use had escalated over the past several years, which was possibly related to sexual abuse of her daughter.  The treating provider noted that the Veteran's stressors included family-related issues, such as the sexual abuse of her daughter, the Veteran's recent divorce, and custody-related issues; increased alcohol use resulting in a DUI charge; and a mild stroke.  The treating provider's assessments included alcohol abuse vs. alcohol dependency and major depressive disorder vs. alcohol-related mood disorder.  A July 28, 2007 VA mental health note provides that the Veteran discussed flashback-type memories dating to the start of the Iraq war.  The treating provider noted that the Veteran's reported history would indicate that she became more stressed in 2003 after the sexual abuse of her daughter, the start of the Iraq war, her divorce and transition to being a single parent, and her first DUI charge.  

VA mental health notes dating from January 2008 to February 2008 reveal that the Veteran reported distress about her ex-husband serving in Iraq, a recent court date, and her family, including issues pertaining to her son who was living with out-of-state relatives and the sexual abuse of her daughter.  The treating psychologist's assessments during this time note that the Veteran had a "history of depression and alcohol dependence vs. alcohol abuse."  A March 2008 VA mental health note provides that the Veteran discussed episodes of anxiety and tearfulness that began at the start of the Iraq war and increased after the sexual abuse of her daughter.  The treating psychologist's assessment was history of depressive disorder, not otherwise specified, and alcohol abuse.  

At a May 2008 VA PTSD examination, the Veteran reported that she never sought treatment for mental health until July 2007; she had received her second DUI in a period of 2 years, and she decided to seek treatment at VA to "see if [she] had a problem with alcohol."  In addition to alcohol use, the Veteran reported daily or semi-daily marijuana use.  The Veteran also noted that since the onset of the Iraq war in 2003, she began to experience more depressive symptoms, such as becoming more tearful; according to the Veteran, these symptoms significantly increased in 2005 upon learning about the sexual abuse of her daughter.  The Veteran provided that she occasionally thought about "anything and everything," including the separation from her son, the fact that her son's father and stepmother were serving in Iraq, and the sexual abuse of her daughter.  

The Veteran also described several stressors from her Persian Gulf War service, including an occasion during which her unit came under fire, and general feelings of fright and panic when having to act quickly in response to missile warnings.  The Veteran denied having any unwanted or untriggered memories, or nightmares, pertaining to these incidents.  She also denied any history of flashbacks.  The Veteran denied becoming emotionally or physically upset when reminded of her combat experience; however, she acknowledged becoming emotionally upset when hearing about the Iraq war.  The Veteran expressed feeling sad for the soldiers' families, and the examiner wrote that the Veteran's current emotional and physical distress "seem[ed] to be more due to empathy for the current situation in Iraq rather than related to her own combat experience."  

The examiner's diagnostic impressions included major depressive disorder, alcohol abuse, and cannabis abuse.  The examiner provided that the Veteran endorsed several symptoms of depression that initially began in 2003 and worsened in 2005.  The examiner noted that the Veteran described a variety of situational stressors that were occurring around this time, including the recent end of her marriage, the beginning of the Iraq War, and the sexual abuse of her daughter.  The examiner added that at this time, the Veteran began consuming alcohol and marijuana on a more regular basis as a form of self-medication.  

According to VA mental health notes dated in June 2009 to July 2009, the treating psychologist's assessment was major depressive disorder, recurrent; regular marijuana use; and history of alcohol abuse.  

At a January 2012 VA PTSD examination, the Veteran reported a history of depression beginning in 2003.  She indicated that she was currently experiencing very few symptoms of depression and denied any history of other anxiety disorders, including generalized anxiety, panic, or obsessive-compulsive disorder.  The examination report lists current diagnoses of major depressive disorder, recurrent, in remission; history of alcohol abuse; and history of marijuana abuse, occasional use now.  The examiner provided that although a mental condition was formally diagnosed, the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous mediation.  The examiner provided that based on the Veteran's medical history and her report that she was currently experiencing very few depressive symptoms, the Veteran's depression was currently in remission.  Finally, the examiner opined that the Veteran's history of recurrent depression, which began in 2003, was less likely than not related to her military stressors or military service.  

According to an April 2014 VA examination report, the Veteran reported that her depressive symptoms began at the start of the Iraq war.  However, the Veteran also noted that she might have had depression after returning from Iraq in 1991, which she attributed to her marriage at the time.  The Veteran denied chronic anxiety or panic attacks.   According to the examiner, the Veteran's current levels of depression and anxiety were not elevated to a level of clinical significance.  The examiner reported that clinical scales indicating serious disordered thinking were highly elevated, which might reflect the effects of prolonged cannabis use or an underlying thought disorder.  The only diagnosis rendered was cannabis use disorder, and the examiner did not address the etiology the Veteran's depression diagnosis.  

VA mental health notes dating from March 2015 to June 2015 include diagnoses of major depressive disorder, recurrent.  Identified stressors during this period included issues pertaining to the Veteran's daughter and to her significant other, issues pertaining to work and extracurricular activities, and the Veteran's personal health.  Beginning in July 2015, VA mental health notes indicate that the Veteran's major depressive disorder was in partial to full remission.  

A January 2016 VA mental disorders examination report provides that the Veteran has a current diagnosis of unspecified depressive disorder, in remission.  According to the examiner, the Veteran does not have more than one mental disorder diagnosis.  The examiner also provided that although a mental condition has been formally diagnosed, the Veteran's symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.  According to the examination report, the Veteran drinks approximately 2 drinks once per week, and she quit smoking marijuana 1 year prior.  The Veteran denied clinical symptoms of depression.  The Veteran reported that she occasionally loses her appetite due to stress and that she was going though "empty nest" syndrome, as her daughter left home.  The Veteran reported that her mood drops occasionally and that the last time this occurred was approximately 2 years ago.  The Veteran acknowledged that she occasionally feels stressed, but she denied general anxiety or panic attacks.  

The examiner provided that although the Veteran had a historical diagnosis of depression, she currently denied depressive symptoms, and her latest VA treatment note indicated that her symptoms were in remission.  The examiner found noteworthy the fact that the Veteran had abstained from marijuana for a year, which correlated with a decline in her depressive symptoms.  The examiner also noted that MMP12 or MMP12-RF tests since 2008 have shown a general lack of emotional distress related to depression or anxiety.  The examiner opined that it was less likely than not that the Veteran's depressive disorder manifested during active service or is otherwise related to her military experiences.  The examiner explained that the focus of the Veteran's treatment for depression has been in the context of relationship difficulties and her daughter leaving home.  The examiner also stressed that, overall, there is very little evidence to support the Veteran's contention that her depression is related to her military service, other than her self-reported flashback in 2003 that corresponded with the start of the Iraq war.  

	Analysis

As set forth above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

As noted in the Board's December 2015 decision denying entitlement to service connection for PTSD, the Veteran received the combat medical badge for her service in Saudi Arabia, and her claimed in-service stressors were based on this combat experience.  The Board presumed that the Veteran's testimony was credible and would constitute a valid stressor for purposes of entitlement to service connection for PTSD.  Given this history, the Board concedes that the Shedden element of an in-service incurrence of an injury, or stressor, is met.  See id.  

With respect to the Shedden element of a current disability, the weight of the evidence of record is against a finding that the Veteran has a current diagnosis of anxiety.  As reflected above, the Veteran has never been diagnosed with an anxiety disorder.  Moreover, as noted in the January 2012 VA examination report, the Veteran has denied any history of other anxiety disorders, including generalized anxiety, panic, or obsessive-compulsive disorder.  In the absence of any current diagnosed disability, service connection cannot be granted; thus, the Veteran's claim of entitlement to service connection for anxiety is denied.  See Shedden, 381 F.3d at 1167; McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007) (providing that the existence of a current disability must be shown by competent medical evidence).  

Nevertheless, although the evidence of record suggests that the Veteran's depressive disorder is currently in remission, competent medical evidence establishes that the Veteran was diagnosed with depressive disorder during the course of this appeal.  Thus, resolving any doubt in the Veteran's favor, the Board finds that the Veteran has satisfied the Shedden element of a current disability.  See Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107(b); McClain, 21 Vet. App. at 321 (noting that the "current disability" element may be satisfied upon a showing of a disability at any time during the pendency of a claim, even if it resolves prior to adjudication).  

With respect to the required element of a nexus between the Veteran's current disability and her active service, the weight of the evidence of record is against a finding that the Veteran's depressive disorder is related to her active service.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  As noted in the Board's December 2015 order denying service connection for PTSD, although the Veteran was a medic during service, she is not competent to offer medical diagnoses or opinions.  Significantly, the Veteran's medical experience is dated more than a decade before she first reported experiencing psychiatric symptoms.  Further, there is no indication that the Veteran received medical training regarding mental health issues, or that she has had any significant medical experience or training since separation from service.  Thus, as a lay witness, the Veteran is competent to report her medical history and observable symptomatology, such as a becoming tearful or feeling distressed.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Given that identifying the potential cause(s) of an acquired psychiatric disorder is beyond the scope of lay observation, a determination as to the etiology of the Veteran's depressive disorder is not susceptible of lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of her depressive disorder.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

Here, there is no competent evidence suggesting a medical nexus between the Veteran's depressive disorder and her active service.  Although the Veteran has maintained that her depressive disorder is due to her active service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Both the January 2012 and January 2016 VA examiners opined that it was less likely than not that the Veteran's depressive disorder was related to her military service.  Further, the January 2016 examiner indicated that the Veteran's depression may be related to other factors, such as interpersonal relationships and family issues, which is consistent with other medical evidence of record.  The examiner noted that there is little evidence to support the Veteran's contention that her depression is related to her military service, other than her self-reported flashback in 2003, around the start of the Iraq war.  The examiner stressed that the focus of the Veteran's depression treatment appeared to be centered around issues such as the Veteran's relationship difficulties and her daughter leaving home.  As reflected in the Veteran's VA mental health treatment records, the Veteran frequently reported stress relating to her family and other interpersonal relationships, her previous DUI, and work.  As noted in the May 2008 VA examination report, the Veteran endorsed that several depression symptoms initially began in 2003 and worsened in 2005.  The Veteran described various stressors that were occurring at the time her symptoms began to manifest, including her divorce, the beginning of the Iraq war, and the sexual abuse of her daughter.  Significantly, the May 2008 examiner noted that while the Veteran described becoming emotionally upset when hearing about the Iraq war, her current emotional and physical distress appeared to be based more on having empathy for the current situation in Iraq rather than on her own combat experience.  

The Board acknowledges that at the April 2014 VA examination, the Veteran maintained that after learning more about depression, she believes she might have had depression upon her return from Iraq in 1991.  The Veteran attributed possible depression in or around 1991 to a marriage that she characterized as being "not healthy."  She also maintained that depression could have led her to marry a man who had extramarital affairs.  The Board finds that the Veteran's contention has limited probative value.  As a lay witness, the Veteran's competence is limited to medical history, such as treatment afforded, and observable symptomatology.  Thus, any possible relationship between the Veteran's previous marriage and her depressive disorder is beyond the Veteran's purview.  

Additionally, as noted above, the Veteran's service treatment records are negative for complaints of, or treatment for, psychiatric symptoms.  At her October 1993 examination on separation from service, the Veteran denied a history of depression, excessive worry, or nervous trouble of any sort, and she was clinically evaluated as normal with respect to psychiatric issues.  Moreover, the Veteran first sought treatment for psychiatric symptoms in 2007, approximately 14 years after separation from service.  While the Veteran's assertion that her depression manifested in or around 1991 cannot be rejected based solely on the lack of corroborating medical evidence, a lack of medical documentation may be considered along with other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Crucially, the Veteran's assertion that her depression may have manifested upon her return from Iraq in 1991 is inconsistent with both medical and lay evidence of record.  The Veteran has otherwise consistently maintained that her symptoms began in 2003, and as detailed above, treating providers and VA examiners have noted a history of depression symptoms beginning in 2003.  

As there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's depressive disorder and her active service, the weight of the evidence is against a finding that the Veteran's depressive disorder is etiologically related to her active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


